Exhibit 7.1 April 10, 2012 Office of the Chief Accountant Securities and Exchange Commission 460 Fifth Street N W Washington DC20549 Re:Command Center, Inc. Commission File Number 000-53088 Dear Sirs: We have received a copy of, and are in agreement with, the statements being made by Command Center, Inc. in Item 4.02 of its Form 8-K dated April 10, 2012 and captioned "Non-reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review." We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K Sincerely, MartinelliMick PLLC
